Citation Nr: 0839779	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
sublux/strain/sprain.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
basal and squamous cell carcinomas on left neck, right cheek, 
right ear, left back, left shoulder, right thumb, chin, left 
brow, and left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas that denied the benefits sought on appeal.  
The veteran had active service from March 1944 to July 1946, 
and from November 1950 to December 1951.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Lumbosacral sublux/strain/sprain was not manifested 
during service or for many years following separation from 
service, nor may arthritis be presumed to have been so 
incurred. 

2.  In an unappealed decision dated in November 2005, the 
Board denied the veteran's service connection claim for basal 
and squamous cell carcinomas on left neck, right cheek, right 
ear, left back, left shoulder, right thumb, chin, left brow, 
and left forearm.

3.  The additional evidence presented since the decision in 
November 2005 is cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  A lumbosacral sublux/strain/sprain was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

2.  The November 2005 decision by the Board denying service 
connection for basal and squamous cell carcinomas on left 
neck, right cheek, right ear, left back, left shoulder, right 
thumb, chin, left brow, and left forearm is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).

3.  New and material evidence has not been presented to 
reopen the claim of service connection for basal and squamous 
cell carcinomas on left neck, right cheek, right ear, left 
back, left shoulder, right thumb, chin, left brow, and left 
forearm.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in February and June 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

Lumbosacral sublux/strain/sprain

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an in-service incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The presence of a low back disability is not at issue.  The 
record reflects that the veteran currently has a variously 
diagnosed low back disability.  Post service, private medical 
records from December 1991 to August 2005, show that the 
veteran was treated for back pain.  X-rays in July 1995 show 
some severe degenerative disc disease and degenerative 
changes throughout the lumbosacral spine.  From January 2000 
to December 2000, his diagnoses were lumbosacral 
strain/sprain, strain/sprain sacrum, facet syndrome, thoracic 
pain, lumbalgia and muscle spasm.  In April 1998, the 
veteran's spouse indicated he had back surgery.  

On VA examination for cold injuries in October 2007, the 
veteran complained of low back pain since service.  The 
diagnosis was degenerative joint disease of the lumbar spine.  
X-rays show degenerative disc space narrowing, spondylosis 
for the lumbar spine, probable transitional changes of L5 and 
degenerative joint disease of the SI joints.  

The veteran was in a truck accident during service and 
sustained abrasions and contusion over both knees and right 
hip.  He claims that since then, he has had back pain.  The 
veteran also contends he was hospitalized for low back during 
service, after falling into a ditch trying to avoid a car 
driving in excess speed.  A low back disability however, was 
not shown to have been present during service and the record 
clearly reflects that the low back disability was first 
manifested in December 1991, many years after service.  
Therefore, the remaining question is whether there is medical 
evidence of a nexus or relationship between the veteran's 
current low back disability and service.  

Post-service medical records do not relate a low back 
disability to service and there is no medical opinion of 
record indicating a relationship between the low back 
disability and service.  Therefore, the Board finds that the 
medical evidence is against the veteran's claim for service 
connection for a lumbosacral sublux/strain/sprain.  

Accordingly, the Board concludes that service connection for 
lumbosacral sublux/strain/sprain is not established in the 
absence of competent medical evidence demonstrating a 
relationship between the current disability and service.  


Basal and Squamous Cell Carcinoma

A review of the record discloses that in a decision dated in 
November 2005 the Board denied service connection for basal 
and squamous cell carcinomas on left neck, right cheek, right 
ear, left back, left shoulder, right thumb, chin, left brow, 
and left forearm, due to ionizing radiation.  The Board based 
its decision on findings that competent evidence weighed 
against a finding that the veteran's current basal and 
squamous cell carcinomas on left neck, right cheek, right 
ear, left back, left shoulder, right thumb, chin, left brow, 
and left forearm, is medically related to service, to include 
exposure to ionizing radiation.  The veteran did not appeal 
the November 2005 decision.

The pertinent evidence of record and considered by the Board 
in November 2005 is summarized as follows.  A dose estimate, 
dated in December 2003 from the Defense Threat Reduction 
Agency (DTRA), shows the radiation the veteran was estimated 
to have received during his service in Nagasaki, Japan.  DTRA 
estimated that the veteran had a total dose of .1 rem, and 
skin doses summarized as follows: head=.8 rem, neck=.8 rem, 
shoulder=.9 rem, back=1 rem, forearm= 1.2 rem, and hand=1.4 
rem.  In February 2004, an Interactive Radioepidemiological 
Program, a computer application, utilized the dose estimate 
to determine the likelihood that exposure to ionizing 
radiation was responsible for the veteran's skin cancers.  
While this computer application was not designed to screen 
doses for skin cancer, the results nevertheless show the 
probability of causation, at a 99 percent confidence level, 
as ranging from 8.73 percent to 14.34 percent for each of the 
veteran's individual basal cell cancers, and of .33 percent 
for the squamous cell skin cancer.

In February 2004, VA's Chief Public Health and Environmental 
Hazards Officer (Officer) opined, that "it is unlikely that 
the veteran's individual basal and squamous cell skin cancers 
can be attributed to exposure to ionizing radiation in 
service."  The Officer noted that skin cancer usually has 
been attributed to ionizing radiation at high doses-e.g., 
several hundred rads, and that excess numbers of basal cell 
cancers also have been reported in skin which received 
estimated doses of nine to twelve rads (citing Health Effects 
of Exposure to Low Levels of Ionizing Radiation (BEIR V), 
1990, pages 325-327).  The VA's Under Secretary for Benefits 
also concluded that, notwithstanding the veteran's contention 
that he had nearly 400 lesions removed, based upon a review 
of the evidence in its entirety, "there is no reasonable 
possibility that the veteran's skin cancers were the result 
of such exposure."

In August 2002, the veteran's private physician, Kimberly J. 
Parham, M.D., a Board-certified dermatologist, opined that 
the veteran's diagnosis of cutaneous malignancies and 
countless pre-cancerous lesions "causes concern regarding his 
level of radiation exposure" during his occupation of 
Nagasaki, Japan, shortly following the destruction of the 
city with an atomic bomb.  She noted that ionizing radiation 
is well proven to cause cutaneous malignancy. 

In May 2005, the veteran testified that after service he did 
not have extensive sun exposure.  

Although prior unappealed decisions are final, they may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The RO reopened the claim in the 
supplemental statement of the case in April 2008.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The additional pertinent evidence associated with the claims 
file after the November 2005 Board decision is summarized as 
follows.  Numerous letters and statements, including ones 
dated in June 2004, June 2006, September 2006, October 2006, 
February 2007, August 2007 and March 2008, related the 
veteran's lesions and skin cancer to radiation exposure 
during service.  

Private medical records, dated from September 2002 to 
November 2006, show excisions of basal and squamous cell 
carcinomas from various parts of the veteran's body.  Private 
medical records show that in April 2005, the veteran had 
excisions of basal cell and squamous, between August 1998 and 
April 2006, from various parts of his body.  VA medical 
records dated in March 2006, show the veteran was exposed to 
radiation with multiple skin cancers.  

A letter received in September 2007, from the veteran's 
private dermatologist, Kimberly J. Parham, M.D., who 
indicated that since December 1997, she diagnosed and treated 
20 cutaneous malignancies.  She indicated that cutaneous 
malignancies are often caused by ultraviolet radiation and 
may also be caused by ionizing radiation exposure.  She 
concluded the veteran's large number of malignancies is 
concerning, particularly in regards to his reported exposure 
in Nagasaki.  

Included in the record is copy of an excerpt from Scenario of 
Participation and Radiation Exposure dated in November 2003.  

In August 2008, the veteran testified that one month after 
service he started to notice skin problems, which he 
attributed to jungle rot.  He indicated he had 102 blemished 
burnt off.  

The veteran's June 2004 letter and excerpt from the Scenario 
of Participation and Radiation Exposure dated in November 
2003 are not new and material evidence because it is 
redundant evidence, that is, evidence previously considered 
by the Board in its decision in November 2005.  

The veteran's statements, letters and testimony from 2006 to 
2008, and private and VA medical records, examinations and 
opinions are not new and material as the evidence is 
cumulative of evidence previously considered by the Board in 
its decision in November 2005, namely that the veteran had 
radiation exposure in Nagasaki during service in World War II 
and has had numerous lesions and cutaneous malignancies.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156. 

As for the remaining additional evidence, it does not relate 
to an unestablished fact necessary to substantiate the 
claims, that is, evidence supporting that basal and squamous 
cell carcinomas are due to service.  Thus the evidence is not 
new and material and the claim is not reopened.  Accordingly, 
service connection for basal and squamous cell carcinomas on 
left neck, right cheek, right ear, left back, left shoulder, 
right thumb, chin, left brow, and left forearm remains 
denied.


ORDER

Service connection for lumbosacral sublux/strain/sprain is 
denied.  

New and material evidence has not been presented to reopen 
the claim of service connection for basal and squamous cell 
carcinomas, and service connection for basal and squamous 
cell carcinomas on left neck, right cheek, right ear, left 
back, left shoulder, right thumb, chin, left brow, and left 
forearm remains denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


